Terminal Disclaimer
The Terminal Disclaimer filed on 1/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,232,574; U.S. Patent No. 9,655,177; U.S. Patent No. 10,219,335; and U.S. Patent No. 10,645,779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1, as amended, is allowed because the prior art of record fails to disclose or suggest a load control device comprising a transformer comprising a primary winding and a secondary winding; a first semiconductor switch; a controller; a current sense circuit comprising an averaging circuit and a second semiconductor switch with the connections and operations as recited in the claim.  In particularly, the prior art of record fails to disclose or suggest the limitations “a current sense circuit configured to receive a sense voltage representative of a magnitude of the primary current conducted through the primary winding of the transformer, the sense voltage coupled to an averaging circuit of the current sense circuit through two series-connected resistors, the averaging circuit configured to generate a load current signal that is representative of a real component of the primary current by averaging the sense voltage when the first 
Claims 2-11 are allowed because they depend on claim 1.
Claim 12 is allowed because the prior art of record fails to disclose or suggest a light-emitting diode (LED) driver comprising a transformer comprising a primary winding and a secondary winding; a first semiconductor switch; a current sense circuit; and a controller with the connections and operations as recited in the claim.  In particularly, the prior art of record fails to disclose or suggest the limitations “a current sense circuit configured to receive a sense voltage representative of a magnitude of the primary current conducted through the primary winding of the transformer, the sense voltage coupled to an averaging circuit of the current sense circuit through two series-connected resistors, the averaging circuit configured to generate a load current signal that is representative Page 6 of 10DOCKET NO.: LUTR_12-22240-P2 CT4PATENTof a real component of the primary current by averaging the sense voltage when the first semiconductor switch is conductive, the current sense circuit comprising a second semiconductor switch coupled between the junction of the two series-connected resistors and a circuit common to connect the sense voltage to the averaging circuit when the second semiconductor switch is non-conductive and disconnect the sense voltage from the averaging circuit when the second semiconductor switch is conductive; and a controller configured to control the first semiconductor switch in response to the load current signal to control the intensity of the LED light source by controlling a magnitude of a load current conducted through the LED light source, the controller further configured to control the second semiconductor switch of the current sense circuit to provide the sense voltage to the averaging circuit to generate the load current signal when the first semiconductor switch is conductive” in addition to other limitations recited therein.
Claims 13-20 are allowed because they depend on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842